


PROPERTY MANAGEMENT AGREEMENT

THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is entered into as of
December 11, 2014 among Three SAC Self-Storage Corporation, a Nevada corporation
("Owner"), and U-Haul Co (Canada), Ltd. ("Manager").

RECITALS

A.Owner is the lessee of the real property and all improvements thereon and
appurtenances thereto located at the street addresses identified on Exhibit A
hereto (hereinafter, collectively the “Property”).

 

B.Owner intends that the Property be rented on a space-by-space retail basis to
corporations, partnerships, individuals and/or other entities for use as
self-storage facilities.

 

C.Owner desires that Manager manage the Property and Manager desires to act as
the property manager for the Property, all in accordance with the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows.

 

 1. Employment.
    a.              Owner hereby retains Manager, and Manager agrees to act as
       manager of the Property upon the terms and conditions hereinafter set
       forth. Any prior property management agreement between Owner and Manager
       is hereby terminated. 
    b.             Owner acknowledges that Manager, and/or Manager affiliates,
       is in the business of managing self-storage facilities and businesses
       conducted thereat, including, but not limited to, the sale of packing
       supplies and rental of trucks and equipment, both for its own account and
       for the account of others.  It is hereby expressly agreed that
       notwithstanding this Agreement, Manager and such affiliates may continue
       to engage in such activities, may manage facilities other than those
       presently managed by Manager and its affiliates (whether or not such
       other facilities may be in direct or indirect competition with Owner) and
       may in the future engage in other business which may compete directly or
       indirectly with activities of Owner. 
    c.              In the performance of its duties under this Agreement,
       Manager shall occupy the position of an independent contractor with
       respect to Owner.  Nothing contained herein shall be construed as making
       the parties hereto (or any of them) partners or co-parties to a joint
       venture, nor construed as making Manager an employee of Owner.
 2. Duties and Authority of Manager.

Subject to the terms and conditions of this Agreement, on behalf of, and as
agent of, the Owner:

 a.              General Duties and Authority.  Manager shall have the sole and
    exclusive duty and authority to fully manage the Property and supervise and
    direct the business and affairs associated or related to the daily operation
    thereof, to collect on behalf of Owner all revenues related




1




 a. to the Property, to pay on behalf of Owner all expenses of the Property, and
    to execute on behalf of Owner such documents and instruments as, in the sole
    judgment of Manager, are reasonably necessary or advisable under the
    circumstances in order to fulfill Manager's duties hereunder.  Such duties
    and authority shall include, without limitation, those set forth below. 
    Notwithstanding the foregoing or any other term or provision herein, upon
    notice to Manager, Owner shall have the right to assume responsibility for
    the direct payment of certain expenses of Owner, as may be determined by
    Owner.  In such event, Owner shall provide an accounting of such costs to
    Manager.  In the event Owner fails to provide such accounting to Manager,
    Manager shall assume no liability for nonpayment for such expenses so
    assumed by Owner.   The parties acknowledge and agree that Owner will retain
    title to, ownership of, and exclusive right to control the Property, subject
    to the terms of this Agreement, and that portion of the Gross Revenue (as
    hereinafter defined) owned by Owner (“Owner’s Revenue”); and that Manager
    will not acquire title to, any interest in, or any income or revenues from
    the Property or Owner’s Revenue.  For purposes of this Agreement, Owner’s
    Revenue consists of the revenue from storage operations, retail sales,
    miscellaneous income and the commissions (“U-Move Commissions”) paid to
    Owner pursuant to the terms of that Dealer Contract between Owner and
    Manager dated as of the date hereof (the “Dealer Contract”), in each case
    with respect to the Property. In performing its services and making any
    payments hereunder, Manager will make known to third parties that Manager is
    acting solely as the agent of Owner.  Under no circumstances will Manager
    represent or hold itself out to any third party as having any title to or
    property interest in the Property or Owner’s Revenue. 
 b.             Renting of the Property.  Manager shall establish policies and
    procedures for the marketing activities for the Property, and shall
    advertise the Property through such media as Manager deems advisable. 
    Manager's marketing activities for the Property shall be consistent with the
    scope and quality implemented by Manager and its affiliates at any other
    properties operated by Manager or its affiliates.  Manager shall have the
    sole discretion, which discretion shall be exercised in good faith, to
    establish the terms and conditions of occupancy by the tenants of the
    Property, and Manager is hereby authorized to enter into rental agreements
    on behalf and for the account of Owner with such tenants and to collect rent
    from such tenants on behalf and for the account of Owner. Manager may
    jointly advertise the Property with other properties owned or managed by
    Manager or its Affiliates, and in that event, Manager shall reasonably
    allocate the cost of such advertising among such properties.
 c.              Repair, Maintenance and Improvements.  Manager shall make,
    execute, supervise and have control over the making and executing of all
    decisions concerning the acquisition of furniture, fixtures and supplies for
    the Property, and may purchase, lease or otherwise acquire the same and
    which items shall be owned by Manager.  Manager shall make and execute, or
    supervise and have control over the making and executing of all decisions
    concerning the maintenance, repair and landscaping of the Property,
    provided, however, that such maintenance, repair and landscaping shall be
    consistent with the maintenance, repair and landscaping implemented by
    Manager and its affiliates at any other properties operated by Manager or
    its affiliates.  Manager shall, on behalf of Owner, negotiate and contract
    for and supervise the installation of all capital improvements related to
    the Property; provided, however, that Manager agrees to secure the prior
    written approval of Owner on all such expenditures in excess of $10,000.00
    for any one item, except monthly or recurring operating charges and/or
    emergency repairs if in the opinion of Manager such emergency repairs are
    necessary to protect the Property from damage or to maintain services to the
    Owner or any customers.  In the event such emergency repairs exceed $10,000,
    Manager shall notify Owner and the insurer as applicable of the cost
    estimate for such work.




2




 a.             Personnel.  Manager shall select all vendors, suppliers,
    contractors, subcontractors and employees with respect to the Property and
    shall hire, discharge and supervise all labor and employees required for the
    operation and maintenance of the Property.  Any employees so hired shall be
    employees of Manager, and shall be carried on the payroll of Manager. 
    Employees may include, but need not be limited to, on-site resident
    managers, on-site assistant managers, and relief managers located, rendering
    services, or performing activities on the Property in connection with its
    operation and management.  The cost of employing such persons shall not
    exceed prevailing rates for comparable persons performing the same or
    similar services with respect to real estate similar to the Property in the
    general vicinity of each respective Property.  Manager shall be responsible
    for all legal and insurance requirements relating to its employees.
 b.              Service Agreements.  Manager shall negotiate and execute on
    behalf of Owner such agreements which Manager deems necessary or advisable
    for the furnishing of utilities, services, concessions and supplies, for the
    maintenance, repair and operation of the Property and such other agreements
    which may benefit the Property or be incidental to the matters for which
    Manager is responsible hereunder.
 c.               Other Decisions.  Manager shall make the decisions in
    connection with the day-to-day operations of the Property.
 d.             Regulations and Permits.  Manager shall comply in all respects
    with any statute, ordinance, law, rule, regulation or order of any
    governmental or regulatory body pertaining to the Property (collectively,
    "Laws"), respecting the use of the Property or the maintenance or operation
    thereof, the non-compliance with which could reasonably be expected to have
    a material adverse effect on Owner or any Property.  Manager shall apply for
    and obtain and maintain, on behalf of Owner, all licenses and permits
    required or advisable (in the reasonable judgment of Manager) in connection
    with the management and operation of the Property.  Notwithstanding the
    foregoing, Manager shall be permitted to contest any Applicable Laws to the
    extent and pursuant to the same conditions that Owner is permitted to
    contest any Laws.  To the extent that Manager does not comply, Manager will
    be responsible for the costs and penalties incurred as a result of the
    non-compliance.
 e.             Records and Reports of Disbursements and Collections.  Manager
    shall establish, supervise, direct and maintain the operation of a system of
    cash record keeping and bookkeeping with respect to all receipts and
    disbursements and all business activities and operations conducted by
    Manager in connection with the management and operation of the Property. 
    Manager shall be responsible for cash shortages and discrepancies incurred
    in the normal course of management operations.  The books, records and
    accounts shall be maintained at the Manager's office or at Owner's office,
    or at such other location as Manager and Owner shall determine, and shall be
    available and open to examination and audit quarterly by Owner, its
    representatives, its lender, if any (“Lender”), and as provided by Owner,
    and, subject to any mortgagee of the Property, and such mortgagee's
    representative.  Manager shall cause to be prepared and delivered to Owner a
    monthly statement on a per-Property basis, of receipts, expenses and
    charges, and any other information as reasonably required by Owner to
    prepare its financials statements, together with a statement, on a
    per-Property basis, of the disbursements made by Manager during such period
    on Owner's behalf, which shall include separate lines for prepaid items and
    inventory.  Manager shall provide Owner with rent rolls and occupancy
    reports if requested.




3




 a.               Collection.  Manager shall be responsible for the billing and
    collection of all receipts and for payment of all expenses with respect to
    the Property and shall be responsible for establishing policies and
    procedures to minimize the amount of bad debts. Bad debt incurred as a
    result of non compliance with management policies and procedures (such as
    improper verifications or acceptance of bad credit cards or bad checks) will
    be the responsibility of Manager. 
 b.               Legal Actions.  Manager shall cause to be instituted, on
    behalf and in its name or in the name of Owner as appropriate, any and all
    legal actions or proceedings Manager deems necessary or advisable in
    connection with the Property, including, without limitation, to collect
    charges, rent or other income due to Owner with respect to the Property and
    to oust or dispossess tenants where appropriate or other persons unlawfully
    in possession under any lease, license, concession agreement or otherwise,
    and to collect damages for breach thereof or default thereunder by such
    Owner, licensee, concessionaire or occupant.
 c.             Insurance.  Manager will insure, on its Master Policy, against
    all liabilities at the Property at Manager’s sole cost and expense (“General
    Liability Insurance”). Any deductibles or self-insured retentions with
    respect to the General Liability Insurance shall be at Manager’s (or
    Manager’s U-Haul affiliates’) responsibility and sole cost and expense.  
    Manager will insure equipment at Manager’s cost, as determined by Manager. 
    If requested by Owner, Manager will obtain for Owner, at Owner’s sole cost
    and expense, a policy of property insurance (“Property and Casualty
    Insurance”).  Any such Property & Casualty Insurance shall meet Lender’s
    required coverage, to include earthquake, flood and other Lender
    requirements, as the case may be, and shall be the cost of Owner. 
 d.               Taxes.  During the term of this Agreement, Manager shall pay
    on behalf of Owner, prior to delinquency, real estate taxes, personal
    property taxes, and other taxes assessed to, or levied upon, the Property,
    but only in the event requested by Owner.  If requested, Manager will charge
    to Owner an expense monthly equal to 1/12 of annual- real property taxes.
 e.           Limitations on Manager Authority.  Notwithstanding anything to the
    contrary set forth in this Section 2, Manager shall not, without obtaining
    the prior written consent of Owner, (i) rent storage space in the Property
    by written lease or agreement for a stated term in excess of one year unless
    such lease or agreement is terminable by the giving of not more than thirty
    (30) days written notice, (ii) alter the building or other structures of the
    Property in violation of loan documents executed by Owner in connection with
    the Property (“Loan Documents”); (iii) enter on behalf of Owner any other
    agreements which exceed a term of one year and are not terminable on thirty
    day's notice at the will of Owner, without penalty, payment or surcharge;
    (iv) act in violation of any Law, (v) violate any term or condition of the
    Loan Documents; (vi) fail to correct any misunderstanding of any third party
    of which Manager becomes aware as to the separateness of Owner and Manager;
    or (vii) except as explicitly set forth in this Agreement, exercise any
    authority to act on behalf of, or hold itself out has having authority to
    act on behalf of, Owner. 
 f.             Shared Expenses.  Owner acknowledges that certain economies may
    be achieved with respect to certain expenses to be incurred by Manager on
    behalf of Owner hereunder if materials, supplies, insurance or services are
    purchased by Manager in quantity for use not only in connection with Owner's
    business at the Property but in connection with other properties owned or
    managed by Manager or its affiliates.  Manager shall have the right to
    purchase such materials, supplies, insurance (subject to the terms of this
    Agreement) and/or services in its own name and charge Owner a pro rata
    allocable share of the cost of the foregoing; provided, however, that the
    pro




4




rata cost of such purchase to Owner shall not result in expenses that are either
inconsistent with the expenses of other "U-Haul branded" locations in the
general vicinity of the applicable Property or greater than would otherwise be
incurred at competitive prices and terms available in the area where the
Property is located; and provided further, Manager shall give Owner access to
records (at no cost to Owner) so Owner may review any such expenses incurred.
            Deposit of Gross Revenues.  All revenue from operations at the
Property (“Gross Revenue”) shall be deposited daily by Manager into (i) a bank
account that has been established for the benefit of Owner (the “Deposit
Account”) and maintained by Manager (or its parent company); or (ii) a
collective bank account (the “Collective Account”) maintained by Manager (or its
parent company) for the benefit of multiple property owners.  In either case,
although the account may be in Owner’s name, Owner’s right to the proceeds
therein only extends to Owner’s Revenue.  On a daily basis, Manager shall
transfer Owner’s Revenue in the Deposit Account or Collective Account, as the
case may be, to Owner’s separately identified depositary account pledged to
Lender (“Blocked Account”). To the extent that Gross Revenue is deposited into a
Collective Account, Manager (or its parent company) shall on a daily basis
reconcile such Collective Account and maintain such records as shall clearly
identify the respective interest of each property owner in such account. 
Manager shall not, and shall not permit any other property owner or any
affiliate of Manager to borrow, lend or use Owner’s Revenue while it is in a
Collective Account.  The payment of Owner’s U-Move Commissions shall be governed
by the terms of the Dealer Contract.    Nothing in this Section shall be
construed to limit Owner’s access to Owner’s Revenue.  All funds shall be
deposited and applied as required pursuant to Owner’s loan documents with
Lender.              Obligations under Loan Documents and other Material
Contracts.  Manager shall take such actions as are necessary or appropriate
under the circumstances to ensure, to the extent Manager is privy to the
information, that Owner is in compliance with the terms of the Loan Documents
and any other material agreement relating to the Property to which Owner is a
party and for which Manager is privy to the information.  Notwithstanding the
foregoing, nothing herein contained shall be deemed to obligate Manager to fund
from its own resources any payments owed by Owner under the Loan Documents or
otherwise be deemed to make Manager a direct obligor under the Loan Documents.
            Obligations notwithstanding other Tenancy at the Property.  Manager
shall perform all of its obligations under this Agreement in a professional
manner consistent with the standards it employs at all of its managed
locations.                Segregation.   Owner and Manager shall maintain the
Property and Owner’s Revenue in such a manner that it is not costly or difficult
to segregate, ascertain or identify Owner’s individual assets from those of
Manager or any other person.  
 3. Duties of Owner. 

Owner shall cooperate with Manager in the performance of Manager's duties under
this Agreement and to that end, upon the request of Manager, shall provide, at
such rental charges, if any, as are deemed appropriate, reasonable office space
for Manager employees on the premises of the Property (to the extent available).
Owner shall not unreasonably withhold or delay any consent or authorization to
Manager required or appropriate under this Agreement.  Owner shall provide
Manager with copies of all Loan Documents and any amendments thereto. 




5




 4. Compensation of Manager.
    a.              Reimbursement of Expenses.  Manager shall be entitled to
       request and receive timely reimbursement for all timely authorized
       out-of-pocket reasonable and customary expenses (“Expenses”) actually
       incurred by Manager in the discharge of its duties hereunder.  Such
       expense reimbursement shall be due by the last business day of each
       month, for all expenses billed during such month, unless a written
       request is received by Manager detailing a legitimate dispute as to a
       billed amount.    Such reimbursement shall be the obligation of Owner,
       whether or not Owner’s Revenues are sufficient to pay such amounts. 
       Unpaid balances shall accrue interest at the rate of the 30 day libor +
       100 basis points, commencing as of the first day of the month following
       the due date therefor, or the first day of the month  following
       resolution of the dispute.
    b.             Management Fee.  Owner shall pay to Manager as the full
       amount due for the services herein provided a monthly fee (the
       “Management Fee”) which shall be six percent (6%) of the Property’s
       current month Owner’s Revenue, as determined on a cash basis.  The
       Management Fee payment shall be included with the reimbursement of
       Expenses pursuant to Section 4(a) above, for the same month.  The invoice
       for the management fee shall be itemized and shall include reasonable
       detail to explain the expenses incurred.

Except as provided in this Section 4, it is further understood and agreed that
Manager shall not be entitled to additional compensation of any kind in
connection with the performance by it of its duties under this Agreement.

 c.              Inspection of Books and Records.  Owner shall have the right,
    upon prior reasonable notice to Manager, to inspect Manager's books and
    records with respect to the Property, to assure that proper fees and charges
    are assessed hereunder.  Manager shall cooperate with any such inspection. 
    Owner shall bear the cost of any such inspection; provided, however, that if
    it is clearly demonstrated that Manager has overcharged Owner by more than
    5% in any given quarter and such overcharge was not caused in whole pr part
    by Owner, the cost of such inspection shall be borne by Manager. Manager
    shall promptly reimburse Owner for any overpayment.

 5. Use of Trademarks, Service Marks and Related Items.

Owner acknowledges the significant value of the "U-Haul" name in the operations
of Owner's property and it is therefore understood and agreed that the name,
trademark and service mark "U-Haul", and related marks, slogans, caricatures,
designs and other trade or service items (the "Manager Trade Marks") shall be
utilized for the non-exclusive benefit of Owner in the rental and operation of
the Property, and in comparable operations elsewhere.  It is further understood
and agreed that this name and all such marks, slogans, caricatures, designs and
other trade or service items shall remain and be at all times the property of
Manager and its affiliates, and that, except as expressly provided in this
Agreement, Owner shall have no right whatsoever therein.  Owner agrees that
during the term of this agreement the sign faces at the property will have the
name "U-Haul."  Upon termination of this agreement at any time for any reason,
all such use by and for the benefit of Owner of any such name, mark, slogan,
caricature, design or other trade or service item in connection with the
Property shall be terminated and any signs bearing any of the foregoing shall be
removed from view and no longer used by Owner.  In addition, upon termination of
this Agreement at any time for any reason, Owner shall not enter into any new
leases of Property using the Manager lease form or use other forms prepared by
Manager.  It is understood and agreed that Manager will use and shall be
unrestricted in its use of such name, mark, slogan, caricature, design or other
trade or




6





service item in the management and operation of other storage facilities both
during and after the expiration or termination of the term of this Agreement. 

 6. Default; Termination. 
    a.              Any material failure by Manager or Owner (a "Defaulting
       Party") to perform its respective duties or obligations hereunder (other
       than a default by Owner under Section 4 of this Agreement), which
       material failure is not cured within thirty (30) calendar days after
       receipt of written notice of such failure from the non-defaulting party,
       shall constitute an event of default hereunder; provided, however, the
       foregoing shall not constitute an event of default hereunder in the event
       the Defaulting Party commences cure of such material failure within such
       thirty (30) day period and diligently prosecutes the cure of such
       material failure thereafter but in no event shall such extended cure
       period exceed ninety (90) days from the date of receipt by the
       non-defaulting party of written notice of such material default; provided
       further, however, that in the event such material failure constitutes a
       default under the terms of the Loan Documents and the cure period for
       such matter under the Loan Documents is shorter than the cure period
       specified herein, the cure period specified herein shall automatically
       shorten such that it shall match the cure period for such matter as
       specified under the Loan Documents. In addition, following notice to
       Manager of the existence of any such material failure by Manager, Owner
       shall have the right to cure any such material failure by Manager, and
       any sums so expended in curing shall be owed by Manager to such curing
       party and may be offset against any sums owed to Manager under this
       Agreement.
    b.             Any material failure by Owner to perform its duties or
       obligations under Section 4, which material failure is not cured within
       ten (10) calendar days after receipt of written notice of such failure
       from Manager, shall constitute an event of default hereunder. 
    c.              Subject to the terms of the Loan Documents, either party
       hereto shall have  the right to terminate this Agreement, with or without
       cause, by giving not less than ninety (90) days' written notice to the
       other party hereto,  pursuant to Section 14 hereof.  
    d.             Upon termination of this Agreement, (x) Manager shall
       promptly return to Owner all monies, books, records and other materials
       held by Manager for or on behalf of Owner and shall otherwise cooperate
       with Owner to promote and ensure a smooth transition to the new manager
       and (y) Manager shall be entitled to receive its Management Fee and
       reimbursement of expenses through the effective date of such termination,
       including the reimbursement of any prepaid expenses for periods beyond
       the date of termination (such as Yellow Pages advertising).   
 7. Indemnification. 

Manager hereby agrees to indemnify, defend and hold Owner, all persons and
companies affiliated with Owner, and all officers, shareholders, directors,
employees and agents of Owner and of any affiliated companies or persons
(collectively, the "Indemnified Persons") harmless from any and all costs,
expenses, attorneys' fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Property and operations thereon (including
the loss of use thereof following any damage, injury or destruction), arising
from any cause or matter whatsoever, including, without limitation, any
environmental condition or matter caused by Manager’s operation of the Property,
except to the extent attributable to the willful misconduct or negligence on the
part of the Indemnified Persons.




7




 8. Assignment. 

Manager shall not assign this Agreement, or any portion hereof of the duties
hereunder, to any party without the consent of Owner.

 9. Standard for Property Manager's Responsibility.

Manager agrees that it will perform its obligations hereunder according to
industry standards, in good faith, and in a commercially reasonable manner. 

 10. Estoppel Certificate. 

Each of Owner and Manager agree to execute and deliver to one another, from time
to time, within ten (10) business days of the requesting party's request, a
statement in writing certifying, to the extent true, that this Agreement is in
full force and effect, and acknowledging that there are not, to such parties
knowledge, any uncured defaults or specifying such defaults if they are claimed
and any such other matters as may be reasonably requested by such requesting
party.

 11. Term; Scope.

Subject to the provisions hereof, this Agreement shall have an initial term
(such term, as extended or renewed in accordance with the provisions hereof,
being called the "Term") commencing on the date hereof (the "Commencement Date")
and ending on the later of (i) the last day of the two hundred and fortieths
(240th) calendar month next following the date hereof or (ii) the maturity date,
repayment or prepayment of the applicable Loan Documents ( (the "Expiration
Date"); provided however, the parties shall have the right upon mutual agreement
to terminate this Agreement with respect to any individual Property no longer
subject to the Loan Documents (for instance due to a significant casualty or
condemnation of such Property).     

 12. Headings.

The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.

 13. Governing Law.

The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties shall be governed by the
internal laws of the State of Nevada.

 14. Notices.

Any notice required or permitted herein shall be in writing and shall be
personally delivered or mailed first class postage prepaid or delivered by an
overnight delivery service to the respective addresses of the parties set forth
above on the first page of this Agreement, or to such other address as any party
may give  to the other in writing.  Any notice required by this Agreement will
be deemed to have been given when personally served or one day after delivery to
an overnight delivery service or five days after deposit in the first class
mail. Any notice to Owner shall be to the attention of c/o U-Haul International,
Inc., 2727 N. Central Avenue, Phoenix, AZ  85004, Attn:  Secretary. Any notice
to Manager shall be to the attention of c/o U-Haul International, Inc., 2721
North Central Avenue, Phoenix, AZ 85004, Attn:  Chief Financial Officer.

 

 




8




 15. Severability.

Should any term or provision hereof be deemed invalid, void or unenforceable
either in its entirety or in a particular application, the remainder of this
Agreement shall nonetheless remain in full force and effect and, if the subject
term or provision is deemed to be invalid, void or unenforceable only with
respect to a particular application, such term or provision shall remain in full
force and effect with respect to all other applications.

 16. Successors.

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.

 17. Attorneys' Fees.

If it shall become necessary for any party hereto to engage attorneys to
institute legal action for the purpose of enforcing their respective rights
hereunder or for the purpose of defending legal action brought by the other
party hereto, the party or parties prevailing in such litigation shall be
entitled to receive all costs, expenses and fees (including reasonable
attorneys' fees) incurred by it in such litigation (including appeals).

18.Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 19. Supersedes Prior Agreement. 

This Agreement supersedes and serves to terminate any prior property management
agreement among the parties hereto with respect to the Properties. 

 




9





IN WITNESS WHEREOF, the undersigned execute this Agreement as of the date set
forth above.

 

Owner:

Three SAC Self-Storage Corporation, a Nevada corporation

 

 

By: __________________________________

Bruce Brockhagen, Secretary and Treasurer

 

 

 

Manager:

 

U-Haul Co. (Canada), Ltd.

 

By: ____________________________________

Jennifer M. Settles, Secretary

 




10





Exhibit A

 

List of Properties

 

886001, U-Haul Storage Aurora, 51 Industrial Parkway North, Aurora, ON, L4G4C4

 

886002, U-Haul Storage Hamilton, 1070-1088 Rymal Road East, Hamilton, ON, L8W3N6

 

886003, U-Haul Storage Waterloo, 585 Colby Drive, Waterloo, ON, N2V1A1

 

852028, U-Haul Storage Fairway Road, 555 Fairway Road SouthKitchener, ON, N2C1X4

 

886005, U-Haul Storage Newmarket, 225 Harry Walker Parkway S., Newmarket,ON,
L3Y7G3

 

886006, U-Haul Storage Walker Road, 5025 Walker RoadWindsor, ON, N9A6J3

 

841032, U-Haul Storage Oakville, 478 Woody RoadOakville , ON, L6K3T6

 

886009, U-Haul Storage Vine Street, 72 Vine Street, Saint Catharines, ON, L2R7N4

 

886010, U-Haul Storage Towerline Place, 95 Towerline Place, London, ONN6E2T3

886011, U-Haul Storage Of Burlington, 3476 Mainway Avenue, Burlington, ON, 7M1A8

 




11
